El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La demandante, después de ocurrido un incendio y de una supuesta pérdida, embargó la participación de García Her-manos en el producido de una póliza de seguros. La Royal Insurance Co., Ltd., contra quien se había librado el embargo, se negó a pagar, y este pleito es el resultado de esa nega-tiva. La defensa de la compañía de seguros fué que el si-niestro no fué casual; negó que García Hermanos entregara a la compañía de seguros después del incendio todos los do-cumentos requeridos por la póliza, alegó que García Her-manos presentó una reclamación por pérdida total ascen-dente a $14,592.04 contra la demandada y otra compañía, cuando en puridad de verdad el día del siniestro dichos Gar-cía Hermanos no tenían la décima parte de los efectos que se alegaban estar en su posesión; y que García Hermanos antes del fuego trasladó fraudulentamente a otro sitio gran liarte de los efectos originalmente asegurados; que García Hermanos dejó de preparar el debido inventario de su mer-cancía, o por lo menos de llevar libros que demostraran tales existencias, según exigía la póliza.
La Corte de Distrito de Aguadilla, después de celebrado nn juicio, declaró sin lugar la demanda. La corte no es-timó que el origen malicioso del siniestro fuese suficiente-mente probado, pero resolvió que García Hermanos no había cumplido con la cláusula sobre caja de seguridad (iron safe clause) según se le conoce familiarmente, toda vez que ellos no llevaban libros adecuados o que por lo menos no demos-traron la cantidad de mercancías en existencia al tiempo del siniestro. La corte citó los casos de Rodríguez v. U. S. Fire Ins. Co., 34 D.P.R. 385, y Compañía Mercantil Arroyana v. *435Home Ins. Co., 35 D.P.R. 682, y el artículo 405 del Código de Comercio, y resolvió que como el incendio tuvo lugar bajo circunstancias sospechosas, la monta de las pérdidas debió haberse probado claramente de conformidad con el caso de Northern Ins. Co. v. Del Moral, 300 Fed. 513, y por otras razones.
El seguro fué tomado en abril' 21 de 1925. El incendio ocurrió el 5 de mayo de 1925, y por tanto, todas las partes están contestes en que no era necesario que García Herma-nos preparara un inventario de acuerdo con las disposiciones dé la póliza, que proveía que el inventario debía prepararse dentro de los treinta días después de su expedición.
El primer señalamiento de error se refiere a las .alegaciones. La demandante sostuvo y sostiene que la contestación contenía negativas que envuelven afirmaciones (negative pregnants) y que por consiguiente se admitían las alegaciones de la demanda. Una de las respuestas que la demandada dió a esta contención fué que la objeción referente a la suficiencia de la contestación se hizo demasiado tarde al ser suscitada por primera vez durante el juicio. Esta contención de la apelada está sostenida por nuestra decisión en Ana María Sugar Co. v. Castro et al., 28 D.P.R. 241, citando El Pueblo v. París, 25 D.P.R. 111. Una de las razones principales para ello es que a las partes y a los testigos no se les debe hacer esperar mientras los letrados discuten las alegaciones. Tanto el público como el demandado tienen derecho a ser protegidos contra demoras de esta naturaleza. Normalmente una corte concederá a un demandado la oportunidad de enmendar, ya durante el juicio o posponiendo el caso mediante el pago de las costas. Convenimos en que la objeción fué suscitada tardíamente y que no se cometió error al declarar sin lugar la moción oral presentada por la demandante solicitando que se dictara sentencia sobre las alegaciones.
Además, la exposición del caso revela que el día del juicio la demandante se opuso oralmente a la contestación *436por contener ésta negativas que envolvían afirmaciones. No aparece especificación alguna respecto a cuáles eran esas ne-gativas. Si bien es posible que durante la discusión habida en 1'a corte inferior la demandante llamara específicamente la atención de la corte a lbs supuestos defectos, creemos que una moción de esta índole, que es más o menos técnica, debe también estar técnicamente concebida, de suerte que conste en los autos. Es esencialmente parte de las alegaciones en el caso, de manera que creemos que este señalamiento de error no puede beneficiar a la parte apelante.
Más particularmente, sin embargo, convenimos con la apelada en que la contestación advertía suficientemente a la demandante de las varias defensas que la demandada se pro-ponía plantear. La contestación necesariamente informaba • a la demandante que la demandada alegaba que el siniestro no fué casual, que no llevaban libros adecuados, que hubo un traslado fraudulento de mercancías y que al tiempo del in-cendio dichos García Hermanos no tenían en existencia la cantidad de mercaderías por ellos alegada. Puede que haya algunas informalidades en la fraseología de la contestación que no nos detendremos a examinar.
 Los otros dos señalamientos de error se refieren,, en síntesis, a la apreciación de la prueba en la corte inferior. Lo más importante que existe a favor de la apelante es que los peritos llamados por la demandante como testigos, de-clararon respecto a la existencia de mercaderías en el esta-blecimiento de García Hermanos por valor de $16,000 en fecha poco anterior al siniestro. No se desprende que las existencias continuaran siendo más o menos las mismas él día del incendio. Es sumamente difícil para un asegurador demostrar una disminución en las mercancías. Esto es cierto como cuestión general, mas en este caso específico la póliza exigía que la asegurada llevara libros que demostra-ran el estado de las mercaderías en el momento del incendio. Por tanto, nos sentimos obligados a resolver que la deman-dante no logró probar que García Hermanos, en el momento *437del incendio, tenía en existencia mercancías por valor de $14,000; es decir, que ellos no cumplieron con las condiciones de la póliza en cnanto a la prueba de este hecho.
Además, bubo evidencia ante la corte, que ésta tenía de-recho a creer, al efecto de que si hubiese habido de $14,000 a $16,000 de mercaderías en existencia, hubiese sido prácticas-mente imposible que el incendio obrara en la forma en que lo hizo en este caso. La prueba tendió a revelar que no que-daron trazas de los $16,000 que la demandante alegaba exis-tían al tiempo del siniestro a excepción de algunos fardos de tela. El sitio era prácticamente un montón de cenizas. El establecimiento era de mercería y generalmente tales efectos no se destruyen totalmente.
No es necesario recalcar la naturaleza no casual del siniestro, ya que la corte declaró que la prueba a este res-pecto era insuficiente. Convenimos, sin embargo, con la corte inferior y con su cita del caso de Northern Ins. Co. v. Del Moral, 300 Fed. 513, al efecto de que la demandante, bajo las circunstancias sospechosas en que ocurrió el incendio, estaba obligada a presentar prueba estricta de las pérdidas. Hubo conflicto de prueba respecto a si el sitio estaba o no impreg-nado de gas, mas todo esto está comprendido dentro de la conclusión de la corte inferior en el sentido de que la prueba de incendiarismo no era suficiente. Eesulta poco todo el én-fasis que se dé al hecho de que ni García Hermanos ni Guillermo García trataron de llevar libros o inventarios que demotraran el valor real de las mercaderías en existencia.
Deseamos agregar una palabra más sobre la naturaleza sospechosa del siniestro. Sucedió que García Hermanos adeudaban a la demandante una suma considerable, unos $14, 000. La razón social de García Hermanos se componía de dos personas. Una de ellas era Guillermo García, quien en realidad tuvo un establecimiento de su propiedad hasta el 17 de abril de 1925, en que se constituyó la sociedad. La deuda era originalmente de Guillermo García.
El otro hermano no era responsable de la deuda de su her-*438mano, pero sin inconveniente alguno se unió a la sociedad. No obstante, él no fué testigo durante el juicio. La apelante dijo que no pudo conseguir a este testigo, pero su falta de comparecencia en el juicio fué significativa. El no tenía ab-solutamente ningún interés personal en proteger la deuda de la demandante. Además, la demandante envió a uno de sus empleados para que le preparara o abriera los libros iniciales a García Hermanos. Por sí mismo tal hecho es apenas im-portante, mas, en conexión' con los otros hechos del caso, es una circunstancia sospechosa adicional.
Necesariamente hubo algún conflicto de prueba sobre la existencia de la mercancía, pero prácticamente no hubo tal conflicto respecto a la no existencia de las constancias exigi-das por la póliza de seguro. ■

Debe confirmarse la sentencia.

El Juez Asociado Señor Córdova Dávila no intervino.